            Case 1:18-cv-07345-JSR Document 53 Filed 03/05/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVE SANDS,

                        Plaintiff,                   Case No. 18-cv-07345 (JSR)

        -against-                                    ECF Case

 CBS INTERACTIVE INC.,

                        Defendant.


             SUPPLEMENTAL DECLARATION OF ELEANOR M. LACKMAN

       ELEANOR M. LACKMAN declares as follows:

       1.       I am a member of the Bar of this Court and a partner in the law firm of Cowan,

DeBaets, Abrahams & Sheppard LLP, attorneys for defendant CBS Interactive Inc. (“CBSi”) in

this proceeding. I submit this supplemental declaration in further support of CBSi’s opposition to

plaintiff Steve Sands’ (“Plaintiff”) motion, pursuant to Federal Rule of Civil Procedure 56, for

summary judgment against CBSi.

       2.       On March 1, 2019, my firm took the deposition of Plaintiff. Attached hereto as

Exhibit A is a true and correct copy of relevant excerpts of the transcript of that deposition.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated: New York, New York
       March 5, 2019
                                                      ______________________________
                                                          ELEANOR M. LACKMAN
